Title: Editorial Note
From: 
To: 


      John Adams’ letter of 19 April 1780 to the president of Congress (No. I, below), constitutes his redaction of Thomas Pownall’s pamphlet entitled A Memorial, Most Humbly Addressed to the Sovereigns of Europe, on the PresentState of Affairs, Between the Old and New World, London, 1780. In July, Adams used his Letterbook copy to produce a manuscript (No. II, below) that, considerably revised from that of the letter, served as the text for two published versions: Pensées sur la révolution de l’Amérique-Unie, extraites de l’ouvrage anglois, intitulé mémoire, addressé aux souverains de l’Europe, sur l’état présent des affaires de l’ancien and du nouveau-monde, Amsterdam, 1780; and A Translation of the Memorial to the Sovereigns of Europe upon the Present State of Affairs Between the Old and New World into Common Sense and Intelligible English, London, 1781.
      The letter of 19 April and the revised, published versions of it are crucial to understanding the development of John Adams’ views regarding an Anglo-American peace settlement, the Franco-American alliance, and the future position of the United States in European affairs. Almost without exception, his later writings on foreign policy and his actions as a diplomat reflect his reading of the Memorial. Adams testified to the impact of Pownall’s thinking in his letter to Edmund Jenings of 18 July (below), and the truth of his assertion is evident in his published replies to speeches made in the House of Commons in early May by Gen. Henry Seymour Conway and Lord George Germain (to Edmé Jacques Genet, 17 and 28 May, both below); his “Letters from a Distinguished American,” published in 1782, but written in June and July 1780 (ante 14–22 July, below); and his exchanges with the Comte de Vergennes in June and July over Congress’ monetary policy, the exercise of his commissions, and the adequacy of French assistance to the American cause (below).
      It is not an overstatement to say that the Memorial had more influence on John Adams’ views of foreign policy than any other single published work. This does not mean that Pownall’s pamphlet was the source of Adams’ ideas concerning the relationship between the United States, Britain, France, and the European community in general. Those were the product of his evolution from a loyal subject of the British Empire to a revolutionary committed to independence and can be traced from his “Dissertation on the Canon and the Feudal Law” of 1765 (vol. 1:103–128) through his Plan of Treaties of 1776 (vol. 4:260–302) to his experience as a diplomat since 1778. Instead, the Memorial was the catalyst that brought together the diverse threads of Adams’ thinking to form a coherent and unified theory regarding the proper course for the foreign policy of the United States that, with few exceptions, he adhered to for the rest of his life.
      Thomas Pownall had extensive, practical experience in colonial administration. Between 1753 and 1760, he served successively as secretary to the governor of New York, lieutenant governor of New Jersey, secretary to the commander in chief of British forces in America, and governor of Massachusetts. As governor of Massachusetts from 1757 to 1760, the climactic years of the French and Indian War, Pownall proved to be an energetic and popular executive. He vigorously prosecuted the war and, in order to gain support for his efforts, courted the popular party. This alienated conservatives, such as Thomas Hutchinson, and ultimately their complaints as well as the perception in London that Pownall was surrendering executive prerogatives to the assembly led to his recall (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). Members of Massachusetts’ popular party lamented Pownall’s departure, and John Adams later described him as “a friend to liberty and to our constitution,” with “an aversion to all plots against either” (vol. 2:235). Thomas Pownall never again served in America as an administrator, but he drew on his experience there to produce the work for which he is most noted: The Administration of the Colonies (London, 1764, with five revised editions through 1777; Pownall presented Adams with a signed copy of the 1777 edition, Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).
      Pownall’s Administration offered a prescription for solving Britain’s problems in governing its American empire that was well reasoned and even farsighted. Its roots lay in the Albany Congress of 1754, at which Pownall had become convinced that some sort of colonial union was necessary. By the time he set to work on his Administration, Pownall believed that the existing system of colonial administration, unable to deal adequately with the growing economic strength of the colonies, had failed and a crisis existed.
      In Administration, Pownall was clear about where he stood. Although he expressed sympathy for the colonists and confidence in their ultimate loyalty to the Crown and empire, which later led him to oppose ministerial efforts at taxation and coercion and even to advocate American seats in the House of Commons, there was no question in Pownall’s mind that it was the mother country around whom the colonies revolved and for whose benefit they existed. Great Britain needed a unified system of administration to render the colonies an economic asset rather than a constant drain on its resources. It was “the precise duty of government at this crisis” to take “leading measures towards the forming all those Atlantic and American possessions into one Empire of which Great Britain should be the commercial and political center” (5th edn., 1774, p. 10).
      The Memorial Addressed to the Sovereigns of Europe proceeded directly from The Administration of the Colonies, with much of the text of the Memorial’s opening paragraphs taken from the Administration (No. I, see note 2, below). Like the earlier work, the Memorial sought to resolve the crisis produced by the growing economic importance of North America, that is, the United States. But in his Memorial, Pownall proposed that Britain recognize that the colonies were finally and irretrievably lost and had become a sovereign, independent state of great economic potential. Only by adopting the principles of free trade and forming a commercial relationship that would return Anglo-American trade to its normal channels could Britain avoid displacement as an economic power. Finally, since Pownall saw access to the American markets as a European problem, he called for the convening of a council of European nations that would provide for the orderly integration of the new nation into the existing economic and political order by lowering the barriers to free trade and liberalizing the law of nations.
      Pownall cited and quoted from the works of several authors to support his arguments. His views on the nature and power of the state were based on his reading of Francis Bacon’s unfinished essay “Of the True Greatness of the Kingdom of Britain” (No. I, notes 6, 9, 11, and 21, below). Benjamin Franklin was the source for his statistics on the population and growth of the colonies (same, note 18), while his views on the future course of American foreign policy and the commercial and political relationship between the United States and Europe reflect those of Thomas Paine writing as “Common Sense” (same, notes 26 and 28). On the issue of trade regulation he turned to Sir Matthew Decker (same, note 50); and Henry IV’s “grand design” to unify Europe, as expressed in the Memoirs of Maximilien de Béthune, was the model for his plan to achieve a unified European response to the emergence of the United States as an economic power (same, notes 44 and 52). But what most sets the Memorial apart from the Administration, as well as other works of the period, is the pervasive influence of Adam Smith’s Wealth of Nations (2 vols., London, 1776). Pownall had given Smith’s work an unfavorable review in 1776, largely because at that time he was still a vigorous defender of the colonial monopoly (Thomas Pownall, A Letter from Governor Pownall to Adam Smith, LLD, F.R.S. . . ., London, 1776, p. 7–8, 26–27). By 1780 his views had clearly changed, for on page 113 of the Memorial he cites Smith as the source for a quotation, and Smith’s influence is evident throughout the Memorial, not only in those sections dealing with the workings of the economic system and free trade, but also in those touching on the relationship between the colonies and the mother country (No. I, note 39, below).
      John Adams agreed wholeheartedly with much of the Memorial. He could have written those sections dealing with the rise of the United States as an economic and political power, the progress of American civilization, and the new nation’s determination to trade with all nations while forming political connections with none, and in fact inserted those sections into the letter of 19 April (No. I, below) and the later published versions (No. II, below) virtually without change. Moreover, when Pownall wrote of the oppressive hand of the church and the nobility on European economic and political development he echoed John Adams’ own words in the “Dissertation on the Canon and the Feudal Law” (vol. 1:103–128). This likely led Adams to write to Edmund Jenings on 20 April (below), requesting that he republish the “Dissertation” in England.
      But the Memorial also differed fundamentally from other British proposals for settling the war with America. For the first time a British writer in whom Adams had confidence argued that Great Britain’s economic self-interest demanded that it make peace and that it do so at once. Previous proposals had all been based on one or more of the following premises: the colonies would be exhausted by the war and sue for peace; the Anglo-American ties of language, religion, and culture would lead the Americans to renounce their French connection and return to the imperial fold; Britain would offer concessions acceptable to the Americans and the war would end. In each case it was assumed that the Americans would see that it was in their self-interest to make peace because only disaster would result from continuing the war. Pownall, however, rejected those assumptions and argued that by declaring independence the United States had unilaterally repealed the navigation acts and opened its markets to Britain’s commercial rivals, led by France. If Britain did not act, it risked permanent exclusion from those markets and thus from access to resources of the New World.
      This was similar to Adams’ thinking when he drafted the Treaty Plan of 1776. He believed then, and continued to believe even after the treaty of alliance was signed, that there was no need to offer France a political alliance because access to American markets formalized in a commercial treaty was incentive enough for French military and financial assistance (Plan of Treaties, 12 June–17 Sept. 1776, Editorial Note, 4:260–261). In the Memorial Adams found Pownall making a similar argument: that access to the American markets was incentive enough to force Britain to seek an immediate peace. The most compelling evidence of the Memorial’s influence on John Adams is the fact that this position, as developed and refined by Pownall, formed the core of Adams’ argument in his rebuttal of Joseph Galloway’s Cool Thoughts in the “Letters from a Distinguished American” (ante 14–22 July, below).
      On only one issue did Adams clearly disagree with Pownall. This was over Pownall’s call for the establishment of a council of European powers to resolve the issues raised by the American Revolution. Pownall saw the integration of the New World, with its new found economic and political power, into the existing European system as a crisis that could be resolved only by the agreement of the nations meeting in council. John Adams believed, however, that any problem resulting from the rise of the United States as a political and economic power was Britain’s alone. The rest of Europe, led by France, was coming or already had come to terms with the new economic and political order. To resolve its problem, Britain needed only to recognize the United States as independent and sovereign, and form a commercial relationship with the new nation. This would bring it into step with the rest of Europe, end its isolation, and make it part of the new economic and political order of which Pownall wrote. Any council of sovereign states dealing even peripherally with political issues or setting conditions by which the United States would be integrated into the European system was unnecessary and even dangerous. This reflected Adams’ long held belief, ably expressed by Pownall in his Memorial, that the United States should seek only commercial, not political, connections with Europe. The only sort of council acceptable to Adams was one that would remove trade barriers, such as the exclusion of foreign ships from the colonial trade in peacetime, or liberalize the law of nations by instituting such principles as free ships make free goods. John Adams, therefore, drastically revised the portion of Pownall’s Memorial that called for a European council.
      John Adams first learned of the Memorial from Thomas Digges’ letter of 6 April (above, but see also Edmund Jenings’ letter of 19 March, and note 3, above), in which Digges identified Pownall as the author. Digges also indicated that he was sending a copy of the pamphlet to Benjamin Franklin, with a request that it be passed on to Adams when Franklin was finished Digges to Franklin, (6 April, Digges, LettersLetters of Thomas Attwood Digges, ed. Robert H. Elias and Eugene D. Finch, Columbia, S.C., 1982., p. 185–189). It seems likely, from Adams’ reply of 15 April (above), that both letters of 6 April had arrived and that soon thereafter Adams borrowed the Memorial from Franklin, read it, and set to work, condensing Pownall’s 127-page text to about half its size in just four days. This despite the fact that between 15 and 19 April, Adams wrote ten letters, four of them to the president of Congress, including that of 18 April in which the influence of the Memorial is clearly evident (No. 48, and note 1, above). There is no evidence that when Adams wrote his letter to the president, he had any plans to publish his text, although considering the time and effort he spent on it, such a thought may have been in the back of his mind.
      The task of revising Pownall’s Memorial was daunting, even if one considers only the time spent copying and recopying the text, not to mention the substantive textual changes that Adams made. The effort was necessary, however, because while Adams saw Pownall’s arguments as important, he believed that the Memorial’s turgid and idiosyncratic prose obscured them and diminished their impact. The letter to the president of Congress (No. I, below) fills thirteen closely written pages. The points at which Adams omitted significant blocks of the Memorial’s text or made substantive changes in Pownall’s prose are indicated in the notes. John Adams’ Letterbook copy in John Thaxter’s hand (Adams Papers) fills thirty-four pages and is identical to the recipient’s copy except for Thaxter’s copying errors and some insertions by Adams to correct them. No draft has been found and John Adams may have composed the letter to Congress directly from the Memorial.
      In early July, John Adams decided to publish his revision of Pownall’s Memorial. Using his Letterbook copy, he reworked and revised the manuscript (No. II, below) to produce a shorter and more clearly focused version. This became the text that appeared as Pensées and Translation of the Memorial. Adams removed material that he, upon reconsideration, thought extraneous or, in the case of Pownall’s proposal for a European council, to more sharply emphasize his argument at the expense of Pownall’s. It is noteworthy that Pownall’s references to “the new World,” which were retained in the letter, became “America” in the manuscript and instead of “North America” being “a new primary planet,” it was the “Congress of the United States of North America,” that filled that role.
      John Adams made two copies of the text that were ultimately published, but only that sent to Edmund Jenings has survived. A second copy sent by Adams to M. Addenet, a Parisian translator, has not been found, nor has the manuscript of Addenet’s French translation that Jean Luzac used for Pensées. The surviving manuscript consists of five parts, each separately titled, that together fill nineteen pages. Edmund Jenings received the first four with Adams’ letter of 8 July (Adams Papers), while the fifth likely was enclosed in Adams’ letter of the 14th (below; but see Jenings’ replies of 15and 21 July, both below). The manuscript, which Jenings sent off to London in mid-September (from Jenings, 14 Sept., below), contains emendations made by Jenings as he prepared it for publication and which appear in the Translation as published at London in 1781. These changes, which were editorial rather than substantive, do not appear in the text printed in this volume. Moreover, a comparison of Pensées with the manuscript indicates that the copy sent to Addenet was probably identical, with one possible exception indicated in the notes, to that sent to Jenings.
      The only significant difference between the Pensées and the Translation, other than that imposed by language, was Jean Luzac’s twenty-page preface. John Adams sent Luzac the manuscript in French translation on 5 Sept. and asked for his opinion (to Luzac, 5 Sept., below). Luzac replied that the work had great merit, but suggested that he act as editor and introduce the text with a preface designed to allay Dutch fears of an American threat to their commercial interests that might be aroused by the pamphlet’s focus on the economic potential of the United States (see Luzac’s letter of 14 Sept. and JA’s reply of the 15th, both below). Pensées was published at Amsterdam in November 1780.
      Historians have virtually ignored John Adams’ Translation of Thomas Pownall’s Memorial and, indeed, have paid little attention to the Memorial itself. This has been due partly to a lack of information regarding both Adams’ letter to the president of Congress and its later printed versions as well as to a thorough misunderstanding over the degree to which Adams’ pamphlet differed from the Memorial. The letter has been available only in the Papers of the Continental Congress or in the Adams Papers, and few libraries hold the original pamphlets. Francis Wharton did not include the letter of 19 April in the Revolutionary Diplomatic Correspondence of the United States, and Charles Francis Adams printed neither the letter nor the Translation in the Works of John Adams. Moreover, after their publication in 1780 and 1781 respectively, Pensées and the Translation were not republished in Europe and there were no American editions.
      John Adams, himself, did not inform Congress that the substance of his letter of 19 April had been published; nor is there any indication that he informed anyone of his effort to have Jenings publish the Translation in London or of the publication itself. Indeed, Adams’ authorship of the Translation remains unrecognized, it being generally attributed to Edmund Jenings or even, in a contemporary review of the pamphlet in London’s Monthly Review (64 [1781]:150), to Benjamin Franklin.
      John Adams freely acknowledged his authorship of Pensées and widely distributed copies of it in the Netherlands. But over time, Adams’ authorship of Pensées was forgotten (see DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements., 16:267). The lack of attention has been all the more unfortunate because there is no better source for John Adams’ views on the rise of the United States as an economic and political power, the future conduct of American foreign policy, or his thoughts regarding an Anglo-American peace than this work.
      Some explanation of the editorial treatment of the two documents pre­sented below seems in order. The 19 April letter to the president of Congress (No. I, below) is more extensively annotated than John Adams’ Translation of Thomas Pownall’s Memorial (No. II, below). The notes to the letter deal with Adams’ copying from the Memorial and seek to shed light on his decisions to include, exclude, or alter particular sections. They also consider Pownall’s sources, translate Latin and French passages, and indicate major blocks of material in the letter that Adams deleted when he copied out his Translation of the Memorial. Because it is virtually identical to the published Translation, the annotation of the manuscript has been limited to matters unique to that document.
     